   Case: 1:21-cv-00120-ACL Doc. #: 5 Filed: 08/25/21 Page: 1 of 1 PageID #: 29


                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 Christopher Collins,                               )
                                                    )
                                                    )
                 Plaintiff,                         )
                                                    )
         vs.                                        )         Case No. 4:21-cv-01061-UNA
                                                    )
 Agrium U.S., Inc.,                                 )
                                                    )
                                                    )
                                                    )
                                                    )
                 Defendant.                         )

                                               ORDER

        The above styled and numbered case was opened on August 25, 2021 and assigned to the

Eastern Division.

        After a review of the case, it was determined the case was assigned incorrectly. The case

should have been assigned to the Southeastern Division.

        Accordingly,

        IT IS HEREBY ORDERED that the above styled case is transferred to the Southeastern

Division and assigned to the Honorable Abbie Crites-Leoni, United States Magistrate Judge, under

cause number 1:21-cv-00120-ACL.

        IT IS FURTHER ORDERED that cause number 4:21-cv-01061 UNA be

administratively closed.

                                                                 GREGORY J. LINHARES
                                                                   CLERK OF COURT


Dated: August 25, 2021                                    By: /s/ Michele Crayton
                                                               Court Services Manager

In all future documents filed with the Court, please use the following case number 1:21-cv-00120-ACL.
